DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High et al US 5,274,558.
Regarding claim 1, High et al discloses an aircraft engine control system, comprising: - at least one servo-loop which receives as input parameter setpoints on the engine operating parameters and which controls the system with a feedback loop on these operating parameters, said servo-loop including a mono-variable regulator decentralized control, - at least one state feedback control integrated into the servo-loop, said control receiving as input the outputs of the mono-variable regulator decentralized control and being a feedback loop between the operating parameters of the engine and the outputs of said decentralized control, said feedback loop providing the engine control parameters, - the state feedback control being configured to decouple the operating parameters, the mono-variable regulators of the decentralized control being configured to servo-control the operating parameters on the setpoints of these parameters. See col. 1, ll. 8-10 and 48-61, col. 4, ll. 57 – col. 5, ll. 14 and FIG. 2 and 4.



Regarding claim 3, High et al discloses wherein the mono-variable regulators of the decentralized control are proportional correctors/integrators. See col. 3, ll. 58 – col. 4, ll. 7 and FIG. 3.

Regarding claim 4, High et al discloses the steps of: - defining a linear engine model, the model having a transfer function and a state representation; - defining a static compensator and a state feedback corrector so as to decouple the states constituted by the operating parameters of the engine to be servo-controlled; - defining the mono-variable regulators so as to servo-control said operating parameters on the setpoints. See col. 1, ll. 8-10 and 48-61, col. 4, ll. 57 – col. 5, ll. 14 and FIG. 2 and 4.


Regarding claim 5, High et al discloses wherein the state feedback corrector and the static compensator are configured so that the transfer function of the control system has gains and poles corresponding to those of the transfer function of the engine model. See col. 1, ll. 8-10 and 48-61, col. 4, ll. 57 – col. 5, ll. 14 and FIG. 2 and 4.


Regarding claim 6, High et al discloses further including a step of interpolating the mono-variable correctors depending on flight condition variables. See col. 3, ll. 58 – col. 4, ll. 13 and FIG. 3.




Regarding claim 8, High et al discloses further including a step of interpolating the state feedback corrector and the static compensator depending on flight condition variables (C1, C2, C3, ...). See col. 3, ll. 58 – col. 4, ll. 13 and FIG. 3.


Regarding claim 9, High et al discloses for controlling an engine having a variable pitch propeller, such as a turboprop, wherein the servo- controlled operating parameters comprise the power of the propeller (SHP) and the speed of rotation (XNP) thereof, the controlled parameters comprising the fuel flow and the propeller pitch. See col. 1, ll. 8-10 and 48-61, col. 4, ll. 57 – col. 5, ll. 14 and FIG. 2 and 4.


Regarding claim 10, High et al discloses for controlling an engine having a doublet of variable pitch counter-rotating propellers, wherein the servo-controlled operating parameters comprise the speed of revolution of the low pressure body (NBP ) and the speeds of revolution of the two propellers (N1 and N2), the controlled parameters comprising the fuel flow (WF) and the pitches of the propellers (.#1 and J02). See col. 1, ll. 8-10 and 48-61, col. 4, ll. 57 – col. 5, ll. 14 and FIG. 2 and 4.


Regarding claim 11, High et al discloses for controlling a turbojet engine with piloted nozzle section, wherein the controlled operating parameters comprise the speed of revolution of the low pressure body (NBP) and the position of the cylinder(s) (xT) controlling the settable section of the nozzle, the controls comprising the fuel flow (WF) and the servo valve current (iTuy) power supplying the cylinder(s). See col. 1, ll. 8-10 and 48-61, col. 4, ll. 57 – col. 5, ll. 14 and FIG. 2 and 4.


Regarding claim 12, High et al discloses for controlling a turbojet engine having variable geometries, wherein the servo-controlled operating parameters comprise the speed of revolution of the low pressure body (NBP) and the positions of the cylinders (xVSV and xVBV), the controls comprising the fuel flow (WF) and the servo valve control currents (iVSV and iVBV). See col. 1, ll. 8-10 and 48-61, col. 4, ll. 57 – col. 5, ll. 14 and FIG. 2 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747